UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 2, 2014 Date of Report (Date of earliest event reported) 4Cable TV International, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-53983 80-0955951 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 1248 Highway 501 Business Conway, South Carolina 29526 (Address of Principal Executive Offices) 1-843-347-4933 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 3.SECURITIES AND TRADING MARKETS Item 3.02 Unregistered Sales of Equity Securities On April 2 the Company retained Monarch Media ("Monarch")as its full service investor relations firm. In accordance with the terms of the agreement, the Company placed in escrow for Monarch 2,000,000 (two million) shares of common stock of the Company. An additional $10,000 per month shall be due to Monarch for the balance of the agreement, which is a 36 month contract. SECTION 8 – OTHER EVENTS Item 8.01.Other Events. Incorporated by reference is a press release issued by the Registrant on April 2, 2014, attached as Exhibit 99.1, announcing the hiring ofMonarch as its full service investor relations firm. SECTION 9 – FINANCIAL STATEMENT AND EXHIBITS Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibit Description Press release announcingthe hiring of Monarch Media firm, dated April 2, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 4CABLE TV INTERNATIONAL, INC. a Nevada corporation Dated: April 4, 2014 By: /s/ Steven K. Richey Steven K. Richey Chief Executive Officer 2
